UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURTIES EXCHANGE ACT OF 1934 For the six month period ended June 30, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Euro Group of Companies, Inc. (Exact name of small business issuer as specified in its charter) Delaware 13-4070586 (State or other jurisdiction of (IRS Employer Identification No.) Incorporation or organization) Euro Group of Companies, Inc. 10 Midland Avenue, Port Chester, NY 10573 (914) 937-3900 (Address and telephone number of principal executive offices, principal place ofbusiness, and name, address and telephone number) ICT Technologies, Inc. (former name) Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [x] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer[ ] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b.2 of the Exchange Act) Yes [ ]No [x] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.Common Stock, par value $0.001, 115,220,793 shares outstanding as of May 20, 2011. EURO GROUP OF COMPANIES, INC. TABLE OF CONTENTS Page Part I – Financial Information Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 (unaudited) F-1 Consolidated Statements of Operations for the three and six months ended June 30, 2010 and June 30, 2009 (unaudited) F-2 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and June 30, 2009 (unaudited) F-3 Notes to Consolidated Financial Statements F-4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Controls and Procedures 4 Part II – Other Information Item 1.Legal Proceedings. 5 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 5 Item 3.Defaults Upon Senior Securities 5 Item 4.Submission of Matters to a Vote of Security Holders 5 Item 5.Other Information 5 Item 6.Exhibits and Reports on Form 8-K. 5 Signatures 6 EURO GROUP OF COMPANIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2010 December 31, 2009 (Unaudited) (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $147,597 and $197,025, respectively ) Loan receivable - short term - Inventory Deposits for future inventory purchases Prepaid Expenses - Total current assets Property and equipment, less accumulated depreciation of $159,177 and $117,215 respectively Security deposits - retail store TOTAL ASSETS $ $ CURRENT LIABILITIES Bank overdrafts $ $ Bank lines of credit - Accounts payable and accrued expenses Payroll taxes and withholdings Deferred activations - Customer deposits - Common stock subject to put feature (Note 10) Total current liabilities LONG TERM LIABILITIES Loans payable - Loans payable to related parties TOTAL LIABILITIES $ $ STOCKHOLDERS' EQUITY (DEFICIENCY) Preferred stock, $.001 par value, 10,000,000 shares authorized, 0 sharesissued - - Common stock, $.001 par value, 200,000,000 shares authorized; issued and outstanding 115,260,793,and 113,075,793 shares, respectively Additional paid-in capital Subscription receivable ) ) Retained earnings (deficit) ) ) Total stockholders' equity (deficiency) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) $ $ - - F-1 EUROGROUP OF COMPANIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended June30 Six months ended June 30 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Sales $ Less Cost of sales Gross profit ) Selling, general and administrative expenses Loss from operations ) Loss from inventory adjustment - - ) - Interest expense ) ) - ) Net loss $ ) $ ) $ ) $ ) Basic and diluted earnings (loss) per common share ) Weighted average shares outstanding, basic and diluted F-2 EURO GROUP OF COMPANIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (RESTATED) SixMonths Ended June 30 (unaudited) (unaudited) Operating Activities Net (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by (used for) operating activities: Depreciation and amortization Stock for consulting services - Interest on common stock subject to put feature - Loss on inventory adjustment - Provision for returns and allowance for doubtful accounts and bad debts write-offs - Changes in operating assets and liabilities Receivables ) Inventories Deposits for future inventory purchases ) - Deposit and prepaid expenses ) Customer deposits and deferred activations Accounts payable and accrued expenses ) - Common stock subject to put feature - Payroll taxes and withholdings ) Net cash (used for) operating activities ) ) Investing Activities Property and equipment disposals - Net cash (used for) investing activities - Financing Activities Increase (decrease) in loans payable to related parties ) ) Proceeds from loans - Proceeds from sale of common stock Net cash provided by financing activities Net increase (decrease) in cash ) Cash and cash equivalents at beginning of period Cash at end of period $ $ 37 - Significant non-cash investing and financing activities: 273,000 shares were issued as interest for shares subject to put feature 50,000 shares were issued for $5,000 worth of legal services F-3 EURO GROUP OF COMPANIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 (UNAUDITED) NOTE 1- Organization and Business Operations Euro Group of Companies, Inc. (“EGCO”) formerly ICT Technologies, Inc. (“ICTT”) was incorporated in Delaware on May 27, 1999.EGCO has five wholly-owned subsidiaries; Europhone USA, Inc. (“FONE1”), a New York corporation incorporated on March 17, 2000; Europhone Inc. (“FONE2”), a New York corporation incorporated on May 24, 2001;Eurospeed, Inc. (“EUROSPEED”),a New York corporation incorporated on November 19, 2001; Eurokool, Inc. (“EUROKOOL”), a New York corporation incorporated on February 21, 2002; and Europhone USA, LLC (“EUROFONE”), a New York limited liability company formed on August 2, 2002. EGCO and its subsidiaries (collectively, the “Company”) operate from leased offices in Port Chester, New York.EGCO is a holding company and its subsidiaries were formed to engage in the distribution of various products manufactured by unrelated third parties. NOTE 2- Interim Financial Statements The unaudited financial statements for the three and six months ended June 30, 2010 and 2009 have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with instructions to Form 10-Q.In the opinion of management, the unaudited financial statements have been prepared on the same basis as the annual financial statements and reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly the financial position as of June 30, 2010 and the results of operations and cash flows for the six months ended June 30, 2010.The financial data and other information disclosed in these notes to the interim financial statements related to these periods are unaudited.The results for the three and six month periods ended June 30, 2010 are not necessarily indicative of the results to be expected for the entire year ending December 31, 2010.The balance sheet at December 31, 2009 has been derived from the unaudited financial statements at that date. Certain information and footnote disclosures normally included in financial statements prepared in accordance with the accounting principles generally accepted in the United States have been condensed or omitted pursuant to the Securities and Exchange Commission’s rules and regulations.These unaudited financial statements should be read in conjunction with the unaudited financial statements and notes thereto for the year ended December 31, 2009 as included in our report on Form 10-K. NOTE 3- Inventories Inventory as of June 30, 2010 was $91,720, and consisted of World Sim Cards and other telecommunications equipment. NOTE 4- Bank Overdrafts At June 30, 2010, bank overdrafts (inactive status) consisted of: ICTT bank account overdraft facility $ FONE1 bank account overdraft facility Total $ F-4 EURO GROUP OF COMPANIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 (UNAUDITED) The overdraft facilities provide for interest at a rate of 9% per annum.Repayment is past due and the bank has orally agreed to suspend the accrual of interest on the balance through December 31, 2011.The loans are personally guaranteed by the Company’s chief executive officer. NOTE 5- Property and Equipment Property and Equipment consisted of the following: June 30, December 31, Computer equipment and software $ $ Furniture and fixtures Leasehold improvements Less accumulated depreciation) ) ) Property and equipment, net Of accumulated depreciation $ $ NOTE 6- Income Taxes EGCO files consolidated income tax returns with its subsidiaries for federal and state reporting purposes.For the six months ended June 30, 2010 and 2009, the provision for (benefit from) income taxes consisted of: Six months ended June 30, Current Federal $ $ State Total curent provision Deferred Federal State Total deferred provision Total income tax expense $ $ F-5 EURO GROUP OF COMPANIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 (UNAUDITED) Deferred income taxes arise from temporary differences resulting from income and expense items reported in different periods for financial accounting and tax purposes.The sources of deferred income taxes and their tax effects are the result of nondeductible provisions for returns and doubtful accounts and net operating loss carry-forwards.The benefit resulting from deferred taxes has been fully reserved. NOTE 7- Payroll Taxes and Withholdings At June 30, 2010 payroll taxes and withholdings consisted of: Federal social security and income tax $ New York State income tax New York State Department of Labor New Jersey State income tax New York State Workers’ Compensation Board $ The balances represent unpaid payroll taxes and withholdings for certain periods from October 2002 to June 30, 2010. The Company has asked the Internal Revenue Service to consider a revised installment schedule to pay its federal liability but has not reached such an agreement. NOTE 8- Loans Payable to Related Parties At June 30, 2010, net loans payable to related parties consisted of: Due to chief executive officer and affiliates: $ Total $ The loans payable to related parties do not bear interest and were due on demand.In May 2011, the related parties agreed not to demand repayment of these loans without 370 days notice, and accordingly the Company continues to classify these loans as long term liabilities. NOTE 9- Common Stock Subject to Put Feature Six shareholders who purchased 496,000 shares of common stock at a price per share of $0.25 in the fourth quarter 2008 have the right to “put” those shares of common stock back to the Company at a price per share of $.50, at any time six months after the date of purchase.Accordingly, the Company has classified the proceeds from these sales as a current liability, and has excluded these shares from stockholders’ equity (deficiency).The $124,000 potential increase in the amount to be paid is being expensed as interest expense over the six month period succeeding the respective purchases.An interest expense charge of $41,333 has been taken in the fourth quarter 2008, and the balance was recognized in 2009.In first quarter 2009 an additional three shareholders purchased a total of 50,000 shares of common stock at a price of $1.00 per share and have the right to “put” these shares back to the Company at a price of $1.50 per share.The proceeds from these sales have been classified as a current liability and the potential increase in the amount to be paid of $25,000 has been expensed as interest expense. F-6 EURO GROUP OF COMPANIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 (UNAUDITED) In second quarter 2010 the shareholders with a right to “put” shares back to the Company received an additional 273,000 shares of common stock as “forbearance” shares due to the Company’s inability to repurchase their shares as agreed. NOTE 10- Commitments and Contingencies Lease Agreements In April 2008 Euro Group entered into a five year lease agreement for office space at 10 Midland Avenue, Port Chester, New York, with the lease term commencing in May 2008 and expiring in May 2013.As part of the negotiation the Company received three months free rent and commenced rent payments in August 2008.The annual rent fro year one of the lease was $26,292 with annual increases of 3% for the term of the lease.The Company is also responsible for paying, on a monthly basis, its pro-rata share of real estate taxes, operating expenses and electric charges. NOTE 11- Segment Information The determination of the company’s business segments is based on how the company monitors and manages the performance of its operations.The Company’s operating segments are strategic business units that offer different products and services.They are managed separately because each requires different marketing strategies, personnel skill sets and technology. The Company allocates revenues, expenses, assets and liabilities to segments only where directly attributable.The unallocated corporate administration amounts are costs attributed to finance, corporate administration, human resources, legal and corporate services.Reconciling items represent elimination of inter-segment income and expense items, and are included to reconcile segment data to the consolidated financial statements. A summary of the Company’s segments for the three and six months periods ended June 30, 2010 and 2009 was as follows: Telephone products and Transaportation Unallocated services products Corporate (Europhone) (Eurospeed) Administration Total Segment Segment Amounts Amount Three Months Ended June 30, 2010 Total revenues $ Income (loss) from Operations ( 57,820
